UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4905


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENTWAN RUSSELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00679-CCB-1)


Submitted:   May 8, 2014                      Decided:   May 22, 2014


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Michael Clayton Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kentwan Russell appeals his conviction and 180-month

armed career criminal sentence imposed by the district court

after   he   pled    guilty   to    being     a    felon   in   possession      of   a

firearm,     in   violation   of    18   U.S.C.     § 922(g)(1)       (2012).        On

appeal, Russell’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), certifying that there are no

meritorious       grounds   for    appeal     but    questioning      whether    the

district court complied with Fed. R. Crim. P. 11, and whether

Russell’s sentence is reasonable.             Although advised of his right

to do so, Russell has not filed a pro se brief.                  We affirm.

             Because Russell did not move in the district court to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002); see Henderson v. United States, 133 S. Ct. 1121,

1126-27 (2013) (discussing standard of review).                       Although the

district     court   neglected     to    inform     Russell     of   certain    trial

rights, we conclude that the court’s minor omissions did not

affect his substantial rights.            See United States v. Massenburg,

564 F.3d 337, 343 (4th Cir. 2009).                Moreover, the district court

ensured that Russell’s plea was knowing and voluntary and that a

factual basis supported the plea.

             We review a sentence for reasonableness, applying “an

abuse-of-discretion standard.”            Gall v. United States, 552 U.S.
2
38,    51    (2007).        In     so    doing,       we    examine       the     sentence      for

significant procedural error.”                       See id.           If there is none, we

“consider the substantive reasonableness of the sentence . . .,

tak[ing] into account the totality of the circumstances.”                                        Id.

Upon     a    thorough      review        of    the        sentencing       proceedings,         we

conclude that Russell’s sentence is procedurally reasonable and

that   Russell        failed     to     rebut    the       presumption         of      substantive

reasonableness         afforded         his    within-Guidelines               sentence.         See

United       States    v.   Montes-Peneda,            445 F.3d 375,     379    (4th    Cir.

2006) (explaining presumption of reasonableness).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                     This court

requires that counsel inform Russell, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If     Russell      requests      that       a    petition       be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel       may   move    in     this       court    for       leave    to     withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Russell.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before      this      court     and    argument          would      not   aid    the

decisional process.

                                                                                          AFFIRMED

                                                 3